Citation Nr: 0826596	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-22 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for post traumatic stress disorder 
(PTSD), rated as 10 percent disabling. 

2.  Entitlement to an increased rating from an original grant 
of service connection for residuals of a shell fragment wound 
of the right medial knee, rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 2001 to May 
2005, with an additional period of inactive duty for 
training. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.   

In his substantive appeal submitted through his 
representative, the claimant requested a hearing at the RO 
before a traveling Veterans Law Judge (VLJ).  The claimant 
was informed by letter that the hearing was scheduled for 
August 22, 2007, but he failed to report for the scheduled 
hearing.  The Board notes that the notice as to the hearing 
was directed to his address in North Huntington, 
Pennsylvania, which is listed as the veteran's home on his 
DD-214 as well as his address on his initial claim for 
benefits.  However, the veteran listed a different address on 
his substantive appeal dated in June 2006.  The Court has 
held that in the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  YT v. Brown, 9 Vet. App. 195 (1996); Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (citing Ashley v. Derwinski, 2 
Vet. App. 62 (1992)).  The veteran's representative in its 
Informal Hearing Presentation of September 28, 2007 
(submitted approximately one month after the scheduled 
hearing) inter alia simply notes that there may be some 
confusion as to the veteran's current address.  This 
statement alone is insufficient to rebut the presumption of 
regularity in the administrative process.  YT, 9 Vet. App. at 
199.  It is noteworthy that a Supplemental Statement of the 
Case as well as a Statement of the Case pertaining to another 
matter were issued in September 2006 (after receipt of the 
above referenced substantive appeal of June 2006) and were 
also directed to the North Huntington address.  Here, the 
record does not contain any evidence, such as notification of 
undeliverable mail vis-à-vis the North Huntington address, 
that the veteran did not receive relevant documents in a 
timely manner or that they otherwise were not actually 
received by the veteran.  Furthermore, it bears additional 
emphasis that neither the veteran nor the veteran's 
representative actually claims not having receiving notice as 
to the hearing.  The Informal Hearing Presentation of 
September 2007, noted above, would have been entirely 
unnecessary if the hearing had been attended; the IHP did not 
request a postponement and has provided no explanation for 
the veteran's failure to attend the hearing.  Accordingly, 
the claimant's request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2007).  Parenthetically, 
the only concern addressed in the veteran's substantive 
appeal relevant to the matters currently before the Board 
pertains to the level of impairment assigned for the 
veteran's service connected PTSD, and that issue is being 
remanded for additional development.  Accordingly, the 
veteran is not foreclosed from supplementing the record with 
respect to that issue in any event.

The issue of increased rating for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The shell fragment wound of the right medial knee 
disability necessitated a brief hospitalization along with 
one week of light duty during service and is currently 
manifested by subjective complaints of pain and by clinical 
observations of bones, joint, articular surface and soft 
tissues that were entirely normal despite that a metallic 
radiodensity was appreciated in the subcutaneous tissue. 

3.  Range of motion of the right knee is limited to 110 
degrees flexion, is painful, and pain with internal popping 
increases with repetitive motion.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected shell fragment wound of the 
right medial knee have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.655, 4.1, 4.3, 4.7, 4.10, 4.40, 4.73, 
Diagnostic Code 5313 (2007). 

2.  The criteria for a separate initial evaluation of 10 
percent for right knee disability under DC 5010 have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.14, 4.40, 4.45, 
4.71a (Diagnostic Code 5010) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in July 2005.  That letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Although such notice was provided in July 2007, the 
record does not reflect that the veteran was provided with 
such notice prior to the last adjudication of the claim.  
However, as the Board's decision herein denies the 
appellant's claim, no disability rating or effective date is 
being assigned; there is accordingly no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.   

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Background

During service in Iraq, the veteran sustained inter alia a 
shell fragment wound to the right knee with retained fragment 
in April 2004.  After one week light duty, the veteran was 
returned to full duty.  According to his July 2005 VA 
examination, he was prescribed Percocet for pain relief and 
has had no other treatment for the right knee.  

The claim from which this appeal was derived was filed in 
June 2005.  The veteran was afforded a VA examination in July 
2005, and he reported right knee joint pain for which he took 
Tylenol.  Sensation was intact to monofilament testing in 
both hands and feet.  Position sense was normal.  Vibratory 
sensation was intact.  Upper and lower deep tendon reflexes 
were intact.  He reported redness, tenderness and weakness in 
the knee but denied warmth.  On physical examination, he 
demonstrated 110 degrees of flexion with a pain level of 
2/10- and 0 degrees extension.  Repetitive motion increased 
pain to a level of 3/10 or 4/10 and he experienced popping 
with repetitive motion.  There was no increased weakness, 
decreased endurance or incoordination or change in range of 
motion following repetitive testing.  There was no redness, 
warmth or effusion.  He had a negative anterior-posterior 
drawer.  Medial and collateral ligaments were stable with 
varus and valgus pressure.  McMurray's test was negative.  
Diagnosis was right knee pain secondary to shrapnel wound of 
the right knee.  X-rays revealed bones, joint, articular 
surface and soft tissues that were entirely normal.  A 
metallic radiodensity was appreciated in the subcutaneous 
tissue along the medial distal femoral aspect.


Analysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The provisions of 38 C.F.R. 4.55, in pertinent part, provide 
that a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  For 
rating purposes, the skeletal muscles of the body are divided 
into 23 muscle groups in 5 anatomical regions: 6 muscle 
groups for the pelvic girdle and thigh (diagnostic codes 5313 
through 5318).  For muscle group injuries in different 
anatomical regions, which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of 38 C.F.R. 4.25.  In 
this case the clinical evidence, both in terms of service 
treatment records as well as VA examination, do not 
demonstrate any basis for any peripheral nerve rating.  
Accordingly, the veteran's evaluation is in accordance with 
the criteria for evaluation of muscle injuries.

The veteran's knee disorder is evaluated according to the 
following criteria:

5313
Group XIII.
Rating

Function: Extension of hip and flexion of knee; 
outward and inward rotation of flexed knee; acting 
with rectus femoris and sartorius (see XIV, 1, 2) 
synchronizing simultaneous flexion of hip and knee 
and extension of hip and knee by belt-over-pulley 
action at knee joint.

Posterior thigh group, Hamstring complex of 2-joint 
muscles: 
1.	Biceps femoris; 
2.	semimembranosus; 
3.	semitendinosus. 

    Severe
40

    Moderately Severe
30

    Moderate
10

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5313 (2007).

Under 38 C.F.R. 4.56, governing the evaluation of muscle 
disabilities,
        (a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.
        
        (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.
        
        (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.
        
        (d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:
               (1) Slight disability of muscles.
                       (i) Type of injury. Simple wound of muscle 
without debridement 				or infection.
                       (ii) History and complaint. Service department 
record of superficial wound with brief treatment and return 
to duty. Healing with good functional results. No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of this section.
                       (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.
               
               (2) Moderate disability of muscles.
                       (i) Type of injury. Through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.
                       (ii) History and complaint. Service department 
record or other evidence of in-service treatment for the 
wound. Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.
                       (iii) Objective findings. Entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue. Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.
                       
               (3) Moderately severe disability of muscles.
                       (i) Type of injury. Through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.
                       (ii) History and complaint. Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section and, if present, 
evidence of inability to keep up with work requirements.
                       (iii) Objective findings. Entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups. Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side. Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.
               
               (4) Severe disability of muscles.
                       (i) Type of injury. Through and through or 
deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.
                       (ii) History and complaint. Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.
                       (iii) Objective findings. Ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. If present, the following are 
also signs of severe muscle disability:
(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive 
effect of the missile.
(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial 
sealing over the bone rather than 
true skin covering in an area where 
bone is normally protected by 
muscle.
(C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.
(D) Visible or measurable atrophy.
(E) Adaptive contraction of an opposing 
group of muscles.
(F) Atrophy of muscle groups not in the 
track of the missile, particularly 
of the trapezius and serratus in 
wounds of the shoulder girdle. 
(G) Induration or atrophy of an entire 
muscle following simple piercing by 
a projectile.  (Authority: 38 U.S.C. 
1155)
29 FR 6718, May 22, 1964, as amended at 43 FR 45349, Oct. 2, 
1978; 62 FR 30238, June 3, 1997.

For the veteran to be assigned a higher initial rating than 
10 percent for his shell fragment wound of the right knee, 
the evidence would have to show that his muscle injury is 
moderately severe, which would warrant a 30 percent rating, 
or greater.  However, as the July 2005 examination revealed 
bones, joint, articular surface and soft tissues that were 
entirely normal despite a metallic radiodensity was 
appreciated in the subcutaneous tissue and the assigned 
evaluation additionally contemplates the veteran's complaints 
of pain, the criteria for a moderately severe or greater 
disability are not shown or approximated.  In the absence of 
such symptomatology, the preponderance of the evidence is 
against any higher rating.   

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2007).  See DeLuca, supra.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma 
and substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003. Under this section, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.). When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under Diagnostic Code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Diagnostic Code 5003 also allows 
for evaluation in cases where there is an absence of 
limitation of motion. With x- ray evidence of involvement of 
two or more major joins or two or more minor joint groups, a 
10 percent evaluation is warranted. With x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent evaluation is assigned. 

Here, it appears that the veteran experiences significant 
pain and takes Tylenol to control the pain. The veteran has 
exhibited pain on motion of the right knee and the July 2005 
VA examination revealed pain from 110 degrees, and the 
examiner noted additional pain with internal popping upon 
repetitive motion. 

Under 38 C.F.R. § 4.71a, Plate II, normal range of motion of 
the knee encompasses extension to zero degrees and flexion to 
140 degrees. In this case, the combination of decreased range 
of motion of the right knee and findings of pain and internal 
popping beyond 110 degrees of flexion equates to the criteria 
for a 10 percent, but not more, under Diagnostic Code 5010, 
taking into account VA's requirements under DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1996) and 38 C.F.R. §§ 4.40 and 4.45 
to consider such symptoms as painful motion, functional loss 
due to pain, and weakness in rating a musculoskeletal 
disability.   

The veteran exhibited no decrease in extension and no 
instability of the knee.  Evaluation of the veteran's 
condition under other Diagnostic Codes such as those 
pertaining to limitation of extension of the knee (Diagnostic 
Code 5261) or for knee instability (Diagnostic Code 5257) 
would not be more beneficial to the veteran in the absence of 
such symptomatology demonstrating pertinent pathology or a 
more debilitating condition hereunder.  Beyond these 
questions, for both knee disorders, the Board has considered 
whether there exists any other basis for increased 
evaluations. However, there is no evidence of ankylosis 
(Diagnostic Code 5256); dislocated semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint (20 percent under Diagnostic Code 5258); or extension 
limited to 15 degrees (20 percent under Diagnostic Code 
5261). Accordingly, there exists no other basis for higher 
initial evaluations for the service- connected knee 
disorders.

Finally, the veteran has submitted no evidence showing that 
these disorders have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent, or indeed any, periods 
of hospitalization during the pendency of this appeal. As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra- schedular 
evaluations in "exceptional" cases. See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to increased evaluation for shell fragment wound 
of the right medial knee is denied. 

Entitlement to a separate initial evaluation of 10 percent 
for right knee disability is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

The veteran was afforded a VA PTSD examination in July 2005, 
at which time the examiner indicated that the veteran met the 
criteria for mild PTSD and indicated that some of his 
symptoms had decreased with treatment and would likely 
improve with time and further treatment.  Thereafter, the 
veteran submitted a private psychological evaluation report 
from August 2006, which indicated worsening of the veteran's 
PTSD.  Under the circumstances and given that it has been 
nearly three years since the last VA examination, the Board 
is of the opinion that another examination is warranted.  
Moreover, the record does not contain any treatment records 
pertaining to PTSD.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for PTSD since his 
separation in May 2005.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
veteran is to be scheduled for a VA 
psychiatric examination to determine the 
severity of the veteran's PTSD.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist or psychologist 
conducting the examination for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.

The examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to his 
service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination.  The examiner is asked, if 
possible, to determine which symptoms are 
attributable to his service connected 
PTSD and which, if any, are attributable 
to nonservice-connected psychiatric 
disorders.  The examiner should assign a 
Global Assessment of Functioning (GAF) 
score for the veteran's PTSD consistent 
with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and explain the 
significance of the score.  The examiner 
should indicate whether the GAF score 
would change if the nonservice-connected 
psychiatric disorders were included in 
the assessment.  

The examiner's attention is invited to 
the July 2005 VA examination and to the 
August 2006 private psychological 
evaluation and to reconcile the findings 
to the extent possible.  The examiner is 
also requested to indicate which of the 
following (a), (b), (c) or (d) best 
describes the veteran's mental 
impairment:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name; or

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships; or

(c) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.

(d) Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

Adequate reasons and bases should be 
provided to support the opinion 
provided.

3  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

4  After the development requested above 
has been completed to the extent possible 
together with any other necessary 
development, the AMC/RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


